DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered and are partially persuasive. 
Regarding the rejections of claims 11-24 under §112(b), noted by Applicant on page 8 of the response, the amendments to claims 11-12 overcome the rejections, which are withdrawn.  
Applicant’s arguments with respect to the rejections of claims 1-24 under §103 have been fully considered and are not persuasive for the following reasons.  
On pages 9-10 of the response, Applicant contends that the combination of Greenaway, Christian and Girondin does not render the claimed invention unpatentable because the combination would not work.  On page 9, Applicant contends that combining Girondin with Greenaway and Christian would be incompatible because Girondin discloses reducing the acquisition time whereas Christian and Greenaway are directed at increasing the sample time.  
The Examiner acknowledges that a goal of Girondin’s overall method is to enable defect detection over a relatively short window ([0032]) and that both Greenaway and Christian are directed to methods that utilize a relatively longer window for data acquisition.  The Examiner further acknowledges that prior art references must be considered as a whole in determining combinability, such as a reference teaching away from a particular combination of features across references.  However, the combination of Girondin’s teachings with those of Greenaway and Christian as related to the particular claimed features does not entail the sampling windows of Greenaway and/or Christian being reduced.  The features of Girondin combined with the teachings of Greenaway and Christian, including determining a fundamental frequency of the emitted acoustic signatures from the combined frequency domain sub segment, determining the associated harmonics of the fundamental frequency, and determining a measure of the state or condition of a corresponding machine part the measure including at least one of: the magnitude of the fundamental frequency and any harmonic frequencies, do not necessarily or even incidentally limit the sampling/acquisition window for the method resulting from the combination of Greenaway and Christian.  Nowhere does Girondin, Greenaway, and/or Christian disclose any functional reason why the foregoing features of Girondin are not combinable with the method of measuring the condition of multiple machine parts disclosed by Greenaway as modified by Christian to include summing spectra from different time series data.
On pages 9-10 of the response, Applicant notes that Greenaway discloses monitoring equipment vibration via optical fiber by monitoring a noise power level of vibration, and contends that combining the segments over time via Christian would reduce this noise power, frustrating the measurement purpose of Greenaway.  The Examiner acknowledges that a design goal in at least one aspect of the signal processing method disclosed by Christian is to improve signal-to-noise ratio (Abstract) and that such SNR improvement is obtained in some aspects of Christian’s method by reducing noise levels.  However, the “noise” that is addressed by Christian is fundamentally different than the “noise” processed by Greenaway.  In Christian, the noise is true noise (signal components interfering with the to-be-detected signal) as described by Christian in paragraphs [0039] and [0082] as resulting from the detection process/equipment.  Christian discloses signal processing techniques that in combination with the summing of the spectral output results in reducing the noise level or otherwise increasing SNR.  In Greenaway, the “noise” is a vibration signal that is the signal sought to be detected such that in terms of signal-to-noise ratio, the “noise” would be the “signal” that would be the equivalent of Christian’s to-be-detected signal that is not diminished but instead enhanced by the summing of the spectral segments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway (US 2010/0038079) in view of Christian (US 2011/0285984) and in further view of Girondin (US 2014/0039809).
As to claim 1, Greenaway teaches “[a] method of measuring the state or condition of a plurality of spatially spaced apart machine parts subject to wear and emitting an acoustic signature (method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]; Abstract), the method including the steps of: 
(a) optically sensing acoustic properties of the plurality of spatially spaced apart machine parts subject to wear (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]), and deriving sensed signals there from (seismic sensor 118 and acquisition unit 122 derive sensed signals from the optically detected vibrations; paragraphs [0026]-[0028]), 
(b) dividing the sensed signals into a first series of corresponding spatial segments along the plurality of spaced apart machine parts (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]) and, for each spatial segment, dividing the sensed signal into a temporal segment recording the acoustic properties for the spatial segment  over an extended time period (measurements over time are recorded over each of lines 202 and 204); 
(c) dividing each temporal segment into a series of sub-segments (line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208) and frequency domain transforming the sub-segments into corresponding frequency domain sub-segments (regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216).”
Greenaway does not teach “(d) combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment.”
Christian teaches “(d) combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment (FIG. 10 collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of combining frequency domain sub-segments within a spatial segment as taught by Christian into the spectral analysis process disclosed by Greenaway. One of ordinary skill would have recognized that combining frequency domain sub-segments of a spatial segment could be implemented prior to or as part of Greenaway’s disclosed spectral analysis performed on multiple spectral responses such as in charts 212 and 216 corresponding to different time sub-segments for a single spatial segment (i.e., segment/channel corresponding to line 204) such as to normalize/filter the individual frequency domain sub-segments as suggested by  Schmid “How to us the FFT and Matlab’s pwelch function for signal and noise simulations and measurements,” (University of Applied Sciences Northwestern Switzerland School of Engineering, August 2012).”  Schmid’s disclosure of combining (averaging) frequency domain windows (see pages 5-9) suggests using the frequency domain sub-segment combination taught by Christian in the spectral processing disclosed by Greenaway to reduce spectral noise.  The combination of Christian with Greenaway is further suggested by Hill (US 2012/0057432), which discloses that frequency responses within a single channel may be averaged (see paragraph [0034]).
Neither Greenaway nor Christian teach “(e) determining a fundamental frequency of the emitted acoustic signatures from the combined frequency domain sub segment and determining the associated harmonics of the fundamental frequency; and
(f) determining, for a spatial segment, a measure of the state or condition of a corresponding machine part the measure including at least one of: 
(i) the magnitude of the fundamental frequency and any harmonic frequencies;  
(ii) the magnitude of frequency spikes below about 100hz and not one of the fundamental frequency or harmonic frequencies, indicating the state of wear of machine part surfaces; 
(iii) the magnitude of a series of any frequency spikes between about 50hz and about 250hz, and not a fundamental frequency or harmonic frequency, indicative of mid- life machine part wear; or 
(iv) the magnitude of any series of frequency spikes above about 250hz, and not a fundamental or harmonic frequency, indicative of late stage machine part wear.”
Girondin teaches “determining a fundamental frequency of the emitted acoustic signatures from the combined frequency domain sub segment (method of detecting defects in bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals paragraphs [0026]-[0030]), and determining the associated harmonics of the fundamental frequency (frequencies that are multiples of the fundamental frequency; paragraph [0026]; paragraphs [0046] and [0052]), and determining” “a measure of the state or condition of a corresponding machine part the measure including at least one of: the magnitude of the fundamental frequency ([0026]-[0030]) and any harmonic frequencies ([0026]; paragraphs [0046] and [0052]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included Girondin’s disclosed defect detection including determining a fundamental frequency and associated harmonics into the spectral analysis taught by the combination of Greenaway and Christian such that a fundamental frequency coinciding with a defect (e.g., bearing defect in ESP 110) enables precise identification of the defect as taught by Girondin.

As to claim 2, the combination of Greenaway, Christian, and Girondin teaches “wherein said machine parts include bearings (Greenway: optical fiber system/method is applicable to a variety of equipment some of which such as pumps and motors (paragraph [0013]) include bearings).”

As to claim 4, the combination of Greenaway, Christian, and Girondin teaches “wherein said optical sensing occurs substantially simultaneously for the acoustic properties of the plurality of machine parts (Greenway: fiber optic cable 116 extends along a length of tubing string 102 and inherently senses simultaneously along its length).”

As to claim 8, the combination of Greenaway, Christian, and Girondin teaches “wherein said optical sensing includes utilising a scattering along an optical fiber to sense said acoustic properties (Greenway: backscattered light returned to the source through the optical cable used for sensing; paragraphs [0015] and [0025-27]).”

As to claim 9, the combination of Greenaway, Christian, and Girondin teaches “wherein said step (a) further includes filtering the sensed signals (Greenway: background noise such as from initially detected background noise before downhole operations is detected and removed; paragraph [0028]).”
Greenaway is silent regarding whether filtering the sensed signals is “to account for frequency based attenuation characteristics of the optical sensing.” 
The filtering step taught by Greenaway is disclosed as general noise filtering which may have the same effect as the filtering step in claim 9 (i.e., to account for frequency based attenuation characteristics of the sensing system) since no specific type of filtering procedure is recited in claim 9.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date to have applied filtering to account for characteristics of the sensing system such as those caused by frequency based attenuation since filtering has long been applied to remove unwanted signal components from time or frequency domain responses and it is facially apparent that distortion in any manner by the sensing system degrades the response. 

As to claim 10, the combination of Greenaway, Christian, and Girondin teaches “wherein said step (e) includes the step of convolving a Gaussian shaped structure with the combined frequency domain sub segment (Girondin: defect detection based in part on relationship between a mean defect frequency and a standard deviation (Gaussian curve); paragraph [0038]).”

As to claim 11, Greenaway teaches “[a] system for measuring the state or condition of a plurality of spatially spaced apart bearings (Greenway: method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]; Abstract. The optical fiber system/method is applicable to a variety of equipment some of which such as pumps and motors (paragraph [0013]) that include bearings), the system including: 
a first sensor unit (fiber optic cable 116 and seismic sensor 118) for optically sensing acoustic properties surrounding an extended optical waveguide placed in proximity to said spaced apart bearings, to produce optically sensed signals (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]); 
a processing means for processing said optically sensed signals into a series of corresponding spatial segments (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]); with each spatial segment having an extended temporal segment, recording acoustic properties of the spatial segment for an extended time period (measurements over time are recorded over each of lines 202 and 204); 
said processing means further performing frequency domain processing of said extended temporal segment (Line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208. Regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216.)”
Greenaway does not explicitly teach performing frequency domain processing of said extended temporal segment “to produce a corresponding lower noise level frequency domain segment.”
Christian teaches performing frequency domain processing “to produce a corresponding lower noise level frequency domain (FIG. 10 collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of combining frequency domain sub-segments within a spatial segment as taught by Christian into the spectral analysis process disclosed by Greenaway to produce a lower noise level frequency domain. One of ordinary skill would have recognized that combining frequency domain sub-segments of a spatial segment could be implemented prior to or as part of Greenaway’s disclosed spectral analysis performed on multiple spectral responses such as in charts 212 and 216 corresponding to different time sub-segments for a single spatial segment (i.e., segment/channel corresponding to line 204) such as to normalize/filter the individual frequency domain sub-segments as suggested by  Schmid “How to us the FFT and Matlab’s pwelch function for signal and noise simulations and measurements,” (University of Applied Sciences Northwestern Switzerland School of Engineering, August 2012).”  The Schmid disclosure, introduced as evidence in support of the rejection of claim 11, discloses combining (averaging) frequency domain windows (see  pages 5-9), which suggests using the frequency domain sub-segment combination taught by Christian in the spectral processing disclosed by Greenaway to reduce spectral noise.  The combination of Christian with Greenaway is further suggested by Hill (US 2012/0057432), also introduced as evidence in support of the rejection of claim 11, which discloses that frequency responses within a single channel may be averaged (see paragraph [0034]), which would result in removing at least some transient noise in individual domains.
Neither Greenaway nor Christian teach “said processing means further reviewing said frequency domain segment to determine the existence of any fundamental frequency and associated harmonics of any bearing emitting an acoustic signature and to thereby determine, for a spatial segment, a measure of the state or condition of a corresponding bearing, the measure including at least one of: 
(i) the magnitude of the fundamental frequency and any harmonic frequencies; 
(ii) the magnitude of frequency spikes below about 100hz and not one of the fundamental frequency or harmonic frequencies, indicating the state of wear of bearing surfaces;  
(iii) the magnitude of a series of any frequency spikes between about 50hz and about 250hz, and not a fundamental frequency or harmonic frequency, indicative of mid- life bearing wear; or 
(iv) the magnitude of any series of frequency spikes above about 250hz, and not a fundamental or harmonic frequency, indicative of late stage bearing wear.”
Girondin teaches “said processing means further reviewing said frequency domain segment to determine the existence of any fundamental frequency (detecting defects in bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals; paragraphs [0026]-[0030]) and associated harmonics of any bearing emitting an acoustic signature (frequencies that are multiples of the fundamental frequency paragraphs [0026]; paragraphs [0046] and [0052]) and to thereby determine” “a measure of the state or condition of a corresponding bearing, the measure including at least one of: 
(i) the magnitude of the fundamental frequency ([0026]-[0030]) and any harmonic frequencies ([0026], [0046] and [0052]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included Girondin’s disclosed defect detection including determining a fundamental frequency and associated harmonics into the spectral analysis taught by the combination of Greenaway and Christian such that a fundamental frequency coinciding with a defect (e.g., bearing defect in ESP 110) enables precise identification of the defect as taught by Girondin.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian and Girondin and in further view of Menkhoff (US 2015/0363362).

As to claim 5, none of Greenaway, Christian, and Girondin teaches “wherein said step (d) further includes, subtracting a noise floor measure from the combined frequency domain sub segment.”
Menkhoff teaches “wherein said step (d) further includes, subtracting a noise floor measure from the combined frequency domain sub segment (noise floor reduced from frequency domain signal; FIG. 5, paragraph [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to include the noise floor reduction step taught by Menkhoff into the optical acoustic sensing and spectral analysis method taught by Greenaway as modified by Christian and Girondin.  The motivation would have been to remove a cumulative noise measure (noise floor) to generate a higher signal-to-noise ratio spectral response for more accurate detection of acoustically characterized failures or degradation in monitored components.

As to claim 6, Menkhoff teaches “wherein said noise floor measure includes an interpolated curve through substantially a lower noise floor level of the combined frequency domain sub segment (noise floor reduced by methods of interpolation; paragraph 49).”

As to claim 7, Menkhoff teaches “wherein said interpolated curve includes one of a polynomial, exponential, logarithmic or piece wise segment curve (Taylor polynomial evaluated in the interpolation; paragraph [0037]).”


Claims 3, 12, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian and Girondin, and in further view of Yang “Fibre Optic Conveyor Monitoring System,” The University of Queensland, 2014.    

As to claim 3, none of Greenaway, Christian, and Girondin teach “wherein said machine parts form part of a conveyor belt.” 
Yang teaches a distributed optical system (distributed temperature sensing using fiber optic) that monitors temperature characteristics of machine parts “wherein said machine parts form part of a conveyor belt (fibre optic conveyor monitoring system; listed copy page 2, last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to utilize the fiber optical acoustic system disclosed by Greenaway as modified by Christian and Girondin to monitor conveyor machine parts as disclosed by Yang that emit acoustic signatures as well as operational temperature characteristics.  The motivation is suggested by the teaching of Greenaway that the disclosed optical acoustic sensing system is not specific to a particular target component or acoustic event but is instead applicable to a variety of different types of mechanisms (motors, pumps, valves, and “so forth”) that share the characteristic that they emit acoustic signals (vibrations) as do rollers and bearings in a conveyor system.

As to claim 12, Greenaway teaches an optical acoustic sensing method (method/system for detecting and analyzing acoustic events generated by downhole equipment; paragraph [0013]; FIG. 1, paragraph [0019]) comprising “(a) optically sensing the acoustic properties of the conveyor belt system along its length (fiber optic cable 116 and seismic sensor 118 configured to optically sense acoustic waves from equipment including electrical submersible pump (ESP) 110; paragraph [0025]), and deriving sensed signals there from (seismic sensor 118 and acquisition unit 122 derive sensed signals from the optically detected vibrations; paragraphs [0026]-[0028]), 
(b) dividing the sensed signals into a first series of spatial segments along the conveyor belt (optical processing components including analysis unit 126 divide the sensed signals into a series of spatial segments with line 202 representing a first location and line 204 representing a second location along fiber optic cable 116; FIG. 2, paragraphs [0031]-[0032]) and for each spatial segment, dividing the sensed signal into a temporal segment recording the acoustic properties for the spatial segment over an extended time period (measurements over time are recorded over each of lines 202 and 204); 
(c) dividing each temporal segment into a series of sub-segments (line 204 is divided into a series of sub-segments 210 and 214 and visually indicated by indicators 206 and 208)  and frequency domain transforming the sub-segments into corresponding frequency domain sub-segments (regions 210 and 214 are transformed into frequency domain as shown in charts 212 and 216).”
Greenaway does not teach a method specifically for “measuring the state or condition of a conveyor belt system, the conveyor belt system including a plurality of roller units each having a series of ball bearings” or “optically sensing the acoustic properties of the conveyor belt system along its length.” 
Yang teaches “[a] method of measuring the state or condition of a conveyor belt system (fibre optic conveyor monitoring system; page 2, last paragraph), the conveyor belt system including a plurality of roller units each having a series of ball bearings (conveyor belt system includes idlers (rollers) having a series of ball bearings; FIGS. 2.7 and 2.8).”  Yang further teaches optically sensing “properties of the conveyor belt system along its length (FIGS. 6.12 and 6.13).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to utilize the fiber optical acoustic system disclosed by Greenaway to monitor a conveyor belt system as disclosed by Yang that emit acoustic signatures as well as operational temperature characteristics.  The motivation is suggested by the teaching of Greenaway that the disclosed optical acoustic sensing system is not specific to a particular target component or acoustic event but is instead applicable to a variety of different types of mechanisms (motors, pumps, valves, and “so forth”) that share the characteristic that they emit acoustic signals (vibrations) as do rollers and bearings in a conveyor system.
Neither Greenaway nor Yang expressly teach “(d) combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment.”
Christian teaches “combining the frequency domain sub-segments within a spatial segment, to produce a corresponding lower noise level combined frequency domain sub segment (FIG. 10 collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a step of combining frequency domain sub-segments within a spatial segment as taught by Christian into the spectral analysis process disclosed by Greenaway as modified by Yang. One of ordinary skill would have recognized that combining frequency domain sub-segments of a spatial segment could be implemented prior to or as part of Greenaway’s disclosed spectral analysis performed on multiple spectral responses such as in charts 212 and 216 corresponding to different time sub-segments for a single spatial segment (i.e., segment/channel corresponding to line 204) such as to normalize/filter the individual frequency domain sub-segments as suggested by  Schmid “How to us the FFT and Matlab’s pwelch function for signal and noise simulations and measurements,” (University of Applied Sciences Northwestern Switzerland School of Engineering, August 2012).”  Schmid’s disclosure of combining (averaging) frequency domain windows (see pages 5-9) suggests using the frequency domain sub-segment combination taught by Christian in the spectral processing disclosed by Greenaway to reduce spectral noise.  The combination of Christian with Greenaway is further suggested by Hill (US 2012/0057432), which discloses that frequency responses within a single channel may be averaged (see paragraph [0034]).
None of Greenaway, Yang, and Christian teach “(e) determining a fundamental frequency of rotation of any rollers present in the combined frequency domain sub segment, and associated harmonics;
(f) subtracting a model of the fundamental frequency of rotation and harmonics from the combined frequency domain sub-segment to obtain a modified frequency domain sub-segment; and  
(g) analysing the modified frequency domain sub-segment to determine bearing wear conditions.”
Girondin teaches “determining the fundamental frequency of rotation of any rollers present in the combined frequency domain sub segment (method of detecting defects in rolling bearings includes determining a fundamental frequency and harmonics from emitted acoustic signals; paragraphs [0026]-[0030]), and associated harmonics (frequencies that are multiples of the fundamental frequency; paragraphs [0026]; paragraphs [0046] and [0052]), “subtracting a model of the fundamental frequency of rotation and harmonics from the combined frequency domain sub segment to obtain a modified frequency domain sub-segment (defect detection includes processing a difference between a defect presence frequency and a theoretical fundamental frequency; paragraphs [0035]-[0037]), and
analysing the modified frequency domain sub-segment to determine bearing wear conditions (frequency domain signals analyzed to detect defects; paragraphs [0048]-[0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to have included Girondin’s disclosed defect detection including determining a fundamental frequency and associated harmonics, subtracting a model of the fundamental frequency of rotation and harmonics from the combined frequency domain sub-segment to obtain a modified frequency domain sub-segment, and analyzing the modified frequency domain sub-segment to determine bearing wear into the spectral analysis taught by the combination of Greenaway, Yang, and Christian such that a fundamental frequency coinciding with a defect (e.g., bearing defect in ESP 110) enables precise identification (via fundamental frequency and obtaining a modified frequency domain sub-segment by subtracting a model of the fundamental frequency from the combined frequency domain sub-segment) and characterization (analyzing the modified frequency domain sub-segment) of the defect as taught by Girondin.

As to claim 14, the combination of Greenaway, Yang, Christian, and Girondin teaches “[a] method as claimed in claim 12, wherein said step (e) includes cross correlating the combined frequency domain sub segment with a Gaussian peak function (Girondin: defect detection based in part on relationship between a mean defect frequency and a standard deviation (Gaussian curve); paragraph [0038]).”

As to claim 15, the combination of Greenaway, Yang, Christian, and Girondin teaches “[a] method as claimed in claim 12 wherein said step (d) includes averaging or summing frequency domain sub-segments (Christian: FIG. 10 collecting a background spectrum includes N time series sample data points, dividing the sample into transit-time length segments (step 168), converting the transit-time signal data into a set of frequency domain spectra by FFT (step 170), rejecting poor quality spectra (step 172), and summing good quality spectra into a single spectrum (step 176)).”

As to claim 17, the combination of Greenaway, Yang, Christian, and Girondin teaches “[a] method as claimed in claim 12, wherein bearing wear conditions include at least one of: a fundamental frequency of rotation of rollers and harmonic frequencies; bearing spalling frequencies, if any, bearing midlife wear patterns, or bearing late stage wear patterns, bearing haystack patterns (Girondin: bearing wear conditions include degradation wear patterns; paragraphs [0008]-[0009]; a defect that is present in an element of the bearing generates vibration at a specific frequency; paragraph [0011]).”

As to claim 20, none of Greenaway, Christian, Girondin, or Yang expressly discloses bearing wearing conditions in which “wherein said spalling frequencies are below 100Hz.”  The frequencies indicating bearing wear may vary, and neither claim 20 nor the specification indicate any particular component or function that limits the signal sensing or spectral analysis to an upper limit of 100Hz, therefore the steps recited in claim 20 and the claims from which claim 20 depends are fully disclosed by the combination of Greenaway, Christian, Girondin, and Yang which are capable of detecting bearing wear conditions that include spalling frequencies below 100 Hz.  Moreover, the specification describes the 100 Hz limit as merely a readily observable incidental limit as disclosed in paragraph [0110], which explains that spalling frequencies represents early stage wear and can be calculated and generally occur below 100 Hz. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian, Girondin, and Yang, and in further view of Menkhoff (US 2015/0363362).

As to claim 16, none of Greenaway, Christian, Girondin, and Yang disclose “wherein said step (d) includes regressing a noise floor within the frequency domain sub segment using a polynomial or exponential subtraction.” 
Menkhoff discloses “wherein said step (e) includes regressing a noise floor within the frequency domain sub segment using a polynomial or exponential subtraction (Taylor polynomial evaluated in the interpolation used in noise floor determination; paragraph [0037]; noise floor reduced from frequency domain signal; FIG. 5, paragraph [0049]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to include the noise floor processing step in which the noise floor is regressed via a polynomial subtraction taught by Menkhoff into the optical acoustic sensing and spectral analysis method taught by Greenaway as modified by Christian, Girondin, and Yang.  The motivation would have been to remove a cumulative noise measure (noise floor) to generate a higher signal-to-noise ratio spectral response for more accurate detection of acoustically characterized failures or degradation in monitored components.

Claims 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian, Girondin, and Yang, and in further view of Dickenson (US 2017/0167245).     
As to claims 18 and 24, none of Greenaway, Christian, Girondin, and Yang teach specific durations of the temporal segments, and specifically that “said temporal segments are from two to ten minutes long” or “wherein said temporal segments are at least two minutes long.”  
Dickenson teaches “said temporal segments are from two to ten minutes long” and “wherein said temporal segments are at least two minutes long” (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).
Applicant’s specification describes the lengths of temporal segments in paragraphs [0019], [0046], [0066]-[0067], [0090], [0094]-[0095], indicating that minutes-long segments are practically necessary and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0066] explains that “… marker frequencies of interest are likely to also be buried in significant noise. In order to extract the marker frequencies from the noise and to improve the signal-to-noise ratio for useful frequency identification, a data collection time of several minutes is best utilised.”  Paragraph [0067] further explains that “[u]nder ideal conditions a collection time of 5 minutes was found to be suitable. Under less-than-ideal conditions were high levels of noise are present, the collection time can extended to 10 minutes or longer.”  Similarly, paragraphs [0094]-[0095] explain:   
 “In most cases, a few seconds of data was found to be insufficient. It was found that the signal-to-noise ratio was often so poor that it was very difficult to obtain any meaningful analysis from a frequency plot covering less than a few minutes' of data.
The Fourier transform has already done a partial job in extracting useful spectral signatures but they are likely to be buried in noise. In order to take advantage of the extended time period (5 minutes or longer) of data collection, the hundreds of frequency plots for each channel are averaged or summed and the frequency peaks needed are amplified and the noise is suppressed by averaging out. This also removes spurious occasional noise such as passing vehicles or something impacting the conveyor frame.”
In view of the characterization from the specification, the selection of two to ten minutes as temporal segment range limits as opposed, for example, to 2.5 minutes and 8 minutes, appears to be a design choice driven by the particular implementation (e.g., background noise level, distribution, number, and type of monitored components) rather than a feature having innovative significance.  Such a design choice of variable length time periods, such as from two to ten minutes and at least two minutes for collecting acoustic data would have been readily apparent to one of ordinary skill in the art before the effective filing date as taught by the disclosure of Dickenson.
As to claim 19, none of Greenaway, Christian, Girondin, and Yang teach specific durations of the sub-segments, and specifically that “said sub-segments are approximately 3 seconds long.”  
Dickenson teaches “said sub-segments are approximately 3 seconds long (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).”
Applicant’s specification describes lengths of the sub-segments in paragraphs [0019], [0044], [0082], [0087], and [0090], indicating that seconds-long segments for the temporal segments of between a few minutes and up to 30 minutes are practically warranted and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0019] explains that “[t]he sub-segments are preferably approximately 3 seconds long but vary depending on the conveyor.”  Similar to the recitation in claim 18 of a minutes long time range for temporal segments, the selection of approximately three seconds for the sub-segments appears to be a design choice, having readily evident practical applicability but no particular innovative significance and would have been available to one of ordinary skill in the art before the effective filing date as taught by Dickenson.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenaway in view of Christian and Girondin, and in further view of Dickenson.
As to claims 21 and 23, none of Greenaway, Christian, and Girondin teach specific durations of the temporal segments, and specifically that “said temporal segments are from two to ten minutes long” or “wherein said temporal segments are at least two minutes long.”  
Dickenson teaches “said temporal segments are from two to ten minutes long” and “wherein said temporal segments are at least two minutes long” (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).
Applicant’s specification describes the lengths of temporal segments in paragraphs [0019], [0046], [0066]-[0067], [0090], [0094]-[0095], indicating that minutes-long segments are practically necessary and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0066] explains that “… marker frequencies of interest are likely to also be buried in significant noise. In order to extract the marker frequencies from the noise and to improve the signal-to-noise ratio for useful frequency identification, a data collection time of several minutes is best utilised.”  Paragraph [0067] further explains that “[u]nder ideal conditions a collection time of 5 minutes was found to be suitable. Under less-than-ideal conditions were high levels of noise are present, the collection time can extended to 10 minutes or longer.”  Similarly, paragraphs [0094]-[0095] explain:   
 “In most cases, a few seconds of data was found to be insufficient. It was found that the signal-to-noise ratio was often so poor that it was very difficult to obtain any meaningful analysis from a frequency plot covering less than a few minutes' of data.
The Fourier transform has already done a partial job in extracting useful spectral signatures but they are likely to be buried in noise. In order to take advantage of the extended time period (5 minutes or longer) of data collection, the hundreds of frequency plots for each channel are averaged or summed and the frequency peaks needed are amplified and the noise is suppressed by averaging out. This also removes spurious occasional noise such as passing vehicles or something impacting the conveyor frame.”
In view of the characterization from the specification, the selection of two to ten minutes as temporal segment range limits as opposed, for example, to 2.5 minutes and 8 minutes, appears to be a design choice driven by the particular implementation (e.g., background noise level, distribution, number, and type of monitored components) rather than a feature having innovative significance.  Such a design choice of variable length time periods, such as from two to ten minutes and at least two minutes for collecting acoustic data would have been readily apparent to one of ordinary skill in the art before the effective filing date as taught by Dickenson.

As to claim 22, none of Greenaway, Christian, and Girondin teach specific durations of the sub-segments, and specifically that “said sub-segments are approximately 3 seconds long.”  
Dickenson teaches “said sub-segments are approximately 3 seconds long (paragraph [0140], “[t]he frequency spectra are obtained intermittently at a predetermined interval. This interval may be once every second, minute, hour, etc. The frequency spectra may each be obtained over a monitoring period which may be a second, a minute, five minutes, etc. Thus, a frequency spectrum may represent the sum of the frequencies of vibration observed at one or more sensor locations over the monitoring period and a new frequency spectrum may be obtained every predetermined interval”).”
Applicant’s specification describes lengths of the sub-segments in paragraphs [0019], [0044], [0082], [0087], and [0090], indicating that seconds-long segments for the temporal segments of between a few minutes and up to 30 minutes are practically warranted and variable as empirically determined in certain noisy environments to obtain adequate signal-to-noise ratios from the procedure.  For example, paragraph [0019] explains that “[t]he sub-segments are preferably approximately 3 seconds long but vary depending on the conveyor.”  Similar to the recitation in claim 21 of a minutes long time range for temporal segments, the selection of approximately three seconds for the sub-segments appears to be a design choice, having readily evident practical applicability but no particular innovative significance and would have been available to one of ordinary skill in the art before the effective filing date as taught by Dickenson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863